Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Review Board is allowed. Respondent Thomas Michael Doyle is suspended from the practice of law for one year and until he makes restitution of $7,020.12, with interest compounded annually at the rate applied to judgments (9%), commencing March 3, 1999, to the following heirs in proportion to their contributions, as follows: Faith Anderson 41%, Marianne Schenk 10%, and Alice Nolan 49%. Respondent Thomas Michael Doyle shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.